DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the remarks and amendments filed on 5/18/2022.  Claim 6 is canceled. Claims 1-5 and 7-20 are pending for consideration in this Office Action.

Response to Amendment

Drawings
The drawings were received on 5/18/2022.  These drawings are acceptable.

Specification
The amended abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The substitute and/or amendments to the specification filed 5/18/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the amendments contain a portion of the abstract which is not entered as per above.  To maintain a clear record and to avoid a partial entry of a document, the amendments to the specifications are not entered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Expansion device in at least claims 1, 5,10, 11, 18 and 19,
Flow control device in at least claims 5, 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Regarding Claims 1, 5, 10, 11, 18 and 19, the recitation of “...an expansion device ...operable to reduce a pressure of the refrigerant,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.
In particular, the structure of the recited “...expansion device,” is not described.  At 0020 and 0025 it is disclosed that the “expansion device” expands the refrigerant. However, the disclosure is silent as to what structure is encompassed by the “expansion device”. The use of the term “device” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.


Regarding Claims 5, 18 and 19, the recitation of “...a flow control device,”” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.
In particular, the structure of the recited “...flow control device,” is not described. The use of the term “device” is not adequate structure for performing the recited function i.e. flow control.  With respect to claims 5, 18 and 19, an expansion device is not adequate structure for performing the recited function.  The disclosure is silent as to what structure is encompassed by the “flow control device. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 5, 11, 18 and 19, the recitation of “…an expansion device,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “expansion device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus, the claim is indefinite. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 5, 18 and 19, the recitation of a “…flow control device,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “flow control device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus, the claim is indefinite. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 5, the recitation of “…a flow control device comprising the expansion device and operable to allow the HVAC system to act as a heat pump,” renders the claim unclear because if the flow control device is the aforementioned expansion device...the issue of adequate structure to perform the function has not been cured.  In particular, the recitation of “flow control device” and “expansion device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation.. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a flow control device operable to allow the HVAC system to act as a heat pump - - for clarity.

Regarding Claim 8, the recitation of “...an accumulator positioned downstream of the evaporator with respect to the refrigerant flow,” renders the claim unclear because the claimed “accumulator” has been disclosed as the same component of the aforementioned “separator” recited in claim 1.  
In particular, claim 1 recites “a separator positioned downstream of the expansion device; the separator operable to separate the refrigerant into liquid refrigerant and gaseous refrigerant; and wherein the gaseous refrigerant from the separator and the liquid refrigerant from the separator are combined prior to being compressed by the compressor.”  Thus, one skilled in the art would conclude that the structure claimed is the device in fig 2. Whereas combination of components has been disclosed, the structure as recited in claim 1 eliminates some of those combinations i.e. the combination disclosed in 0028.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - the separator positioned downstream of the evaporator with respect to the refrigerant flow - - for clarity.
  
Regarding Claim 9, the recitation of “...wherein the accumulator comprises the separator; a first portion of the accumulator contains the refrigerant in a gaseous state and a second portion of the accumulator contains the refrigerant in a liquid state; and the system further comprises a valve positioned downstream of the accumulator and upstream of the compressor, the valve operable to combine the gaseous refrigerant and the liquid refrigerant from the accumulator into a mixture having a specified quality,” renders the claim unclear because that “separator” and “accumulator” are disclosed as the same component.  See 112 rejections above.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - wherein the separator includes a first portion containing the refrigerant in a gaseous state and a second portion containing the refrigerant in a liquid state; and the system further comprises a valve positioned downstream of the separator and upstream of the compressor, the valve operable to combine the gaseous refrigerant and the liquid refrigerant from the separator into a mixture having a specified quality - - for clarity.  

Regarding Claim 12, the recitation of “...wherein an accumulator of the HVAC system comprises the separator; separating the low-pressure refrigerant into the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant comprises separating the low-pressure refrigerant exiting the evaporator into the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the accumulator; and the method further comprises storing the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the accumulator,” renders the claim unclear because the accumulator and separator has been disclosed as the same structure and/or it is unclear how an accumulator can “comprise” a separator.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 13, the recitation of “...wherein: combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure gaseous refrigerant and the low-pressure liquid refrigerant stored within the accumulator into a refrigerant mixture having a specified quality; and compressing the low-pressure refrigerant with the compressor comprises compressing the refrigerant mixture with a compressor,” renders the claim unclear because of the use of the limitation “accumulator” in the claim.  See rejection of claim 12 above for detailed discussion.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 18, the recitation of “...actuating a flow control device of the HVAC system that comprises the expansion device to alternate between a heating mode of the HVAC system and a cooling mode of the HVAC system,” renders the claim unclear because it is unclear what structure is required to perform the function.  The disclosure is silent to structure constituting a flow control device and to structure that necessarily would control the recited flow control device.  The recitation of “flow control device” and “expansion device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - actuating a flow control device of the HVAC system to alternate between a heating mode of the HVAC system and a cooling mode of the HVAC system - - for clarity.

Regarding Claim 19, the recitation of “...wherein the flow control device comprises the expansion device,” renders the claim unclear because the recitation of “flow control device” and “expansion device” not being adequately described in the specifications i.e. the lack of structure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tilney (US3600904).

Regarding Claims 1 and 11, Tilney teaches a heating, ventilation, and air-conditioning ("HVAC") system for use with a refrigerant [fig 2], the HVAC system comprising: 
a compressor [11] operable to compress the refrigerant [col 2, lines 1-25]; 
a condenser [12] positioned downstream of the compressor; the condenser operable to condense the refrigerant [col 2, lines 1-25]; 
an expansion device [13] positioned downstream of the condenser, the expansion device operable to reduce a pressure of the refrigerant flowing there-through [col 2, lines 1-25]; 
an evaporator [14] positioned downstream of the expansion device, the evaporator operable to vaporize the refrigerant from the expansion device [col 2, lines 1-25]; and 
a first separator [19] positioned downstream of the expansion device; the separator operable to separate the refrigerant into liquid refrigerant and gaseous refrigerant [col 2, lines 1-25]; 
wherein the gaseous refrigerant from the separator and the liquid refrigerant from the separator are combined prior to being compressed by the compressor [col 3, lines 1-25].
For Clarity, in regard to Claim 11, the method as claimed is carried out during the normal operation of the apparatus of Tilney above.


Regarding Claim 8, Tilney teaches the invention of Claim 1 above and Tilney teaches the separator [19] positioned downstream of the evaporator [14] with respect to the refrigerant flow [fig 2].

Regarding Claim 9, Tilney teaches the invention of Claim 8 above and Tilney teaches wherein the separator [19] includes a first portion containing the refrigerant in a gaseous state and a second portion containing the refrigerant in a liquid state [col 2, lines 1-25]; and the system further comprises a valve [at fig 3] positioned downstream of the separator [19] and upstream of the compressor [11; fig 2], the valve operable to combine the gaseous refrigerant and the liquid refrigerant from the separator into a mixture having a specified quality [col 3, lines 1-25].

Regarding Claim 12, Tilney teaches the invention of Claim 11 above and Tilney teaches wherein the separator [19] separates the low-pressure refrigerant into the low-pressure liquid refrigerant and into the low-pressure liquid refrigerant and the method further comprises storing the low-pressure liquid refrigerant and the low-pressure gaseous refrigerant in the separator [col 2, lines 1-25].

Regarding Claim 13, Tilney teaches the invention of Claim 12 above and Tilney teaches wherein: combining the low-pressure liquid refrigerant from the separator [19] and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure gaseous refrigerant and the low-pressure liquid refrigerant stored within the separator into a refrigerant mixture having a specified quality [col 2, lines 1-25]; and compressing the low-pressure refrigerant with the compressor comprises compressing the refrigerant mixture with a compressor [col 2, lines 1-25].

Regarding Claim 15, Tilney teaches the invention of Claim 11 above and Tilney teaches wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining refrigerant exiting the evaporator [col 2, lines 1-25].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 5, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilney (US3600904) in view of Ozu et al. (US4326868).

Regarding Claims 2 and 16, Tilney teaches the invention of Claim 1 above but does not teach tubing configured to flow condensate from the evaporator through or over a shell of the compressor.
However, Ozu teaches a refrigeration system [fig 2] having tubing [7] configured to flow condensate from an evaporator [5a] through or over a shell of a compressor [1; col 3, lines 29-55; fig 2].  Ozu teaches that it is known in the field of endeavor of refrigeration that this arrangement reduces the load on the compressor while maintaining cooling capacity at a desired level [col 8, lines 11-19].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tilney to have tubing configured to flow condensate from the evaporator through or over a shell of the compressor in view of the teachings of Ozu in order to reduce the load on the compressor while maintaining cooling capacity at a desired level.
For Clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Tilney as modified above.

Regarding Claims 5 and 18, as best understood, Tilney teaches the invention of claim 1 above but does not teach a flow control device operable to allow the HVAC system to act as a heat pump.
However, Ozu teaches a refrigeration system [fig 2] having a flow control device [2] operable to allow the HVAC system to act as a heat pump [col 3, lines 29-55; fig 2] for the obvious advantage of providing a refrigeration having more flexibility.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tilney to have a flow control device operable to allow the HVAC system to act as a heat pump in view of the teachings of Ozu in order to provide a refrigeration having more flexibility.
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Tilney as modified above.
Regarding Claim 19, as best understood, Tilney teaches the invention of Claim 18 above and Tinley teaches where a flow control device is an expansion device [13; col 2, lines 1-25].

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilney (US3600904) in view of Nishimura et al. (JP2014066427A).

Regarding Claims 3 and 17, as best understood, Tilney teaches the invention of Claim 1 above but does not teach a fan operable to blow air over the compressor.
However, Nishimura teaches a refrigerator [0001] having a fan [11] operable to blow air over a compressor [10; 0040].  Nishimura teaches that it is known in the field of endeavor of refrigeration that this arrangement enhances the cooling efficiency of the compressor [0058].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tilney to have a fan operable to blow air over the compressor in view of the teachings of Nishimura in order to enhance the cooling efficiency of the compressor.
For Clarity, in regard to Claim 17, the method as claimed is carried out during the normal operation of the apparatus of Tilney as modified above.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilney (US3600904) in view of Nakada et al. (JPH094932A).

Regarding Claim 4, Tilney teaches the invention of Claim 1 above but does not teach a receiver.
However, Nakada teaches a refrigeration apparatus [0001] having a receiver [4; 0021] for the obvious advantage of serving as a refrigerant charge control tank.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tilney have a receiver in view of the teachings of Nakada in order to serve as a refrigerant charge control tank.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilney (US3600904) in view of Taki (JP2014181869A) and Dehua et al. (CN110345584A).

Regarding Claim 7, Tilney teaches the invention of Claim 1 above and teaches a flow control device comprising a three- way valve [aspirator at fig 3] operable to combine the gaseous refrigerant from the separator [19] and the liquid refrigerant from the separator [col 3, lines 19-35].  Tilney does not teach a compressor discharge temperature sensor in communication with a flow control device.
However, Taki teaches an air conditioner [0001] having a compressor discharge temperature sensor [112] in communication with a flow control device [165; 0022; 0035-0042; where the flow control device is operable to combine gaseous and liquid refrigerant from accumulator 160] for the obvious advantage of controlling the liquid refrigerant amount entering the compressor.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tilney to have a compressor discharge temperature sensor in communication with a flow control device in view of the teachings of Ishikawa in order to controlling the liquid refrigerant amount entering the compressor.

Alternatively
Assuming arguments are made that the aspirator at fig 3 of Tilney is not a three-way valve.
Dehua teaches an air conditioning system [fig 1] having a three- way valve [5] operable to combine the gaseous refrigerant from the separator [4] and the liquid refrigerant from the separator [4; 0004; 0009] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. combine liquid and gaseous components of refrigerant exiting the separator.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tilney to have a flow control device comprising a three- way valve operable to combine the gaseous refrigerant from the separator and the liquid refrigerant from the separator in view of the teachings of Dehua where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. combine liquid and gaseous components of refrigerant exiting the separator

 Regarding Claim 14, Tilney teaches the invention of Claim 12 above and Tilney teaches wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator [col 3, lines 19-35].  Tilney does not teach monitoring a discharge temperature of the compressor.  
However, Taki teaches an air conditioner [0001] that monitors the discharge temperature of a compressor [at least by temperature sensor 112; 0022; 0035-0042] and combines the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator based on the discharge temperature [0022; 0035-0042] for the obvious advantage of providing a parameter that controls a flow control valve that provides liquid refrigerant to the compressor and thereby improves the system [0011].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tilney monitor a discharge temperature of the compressor, wherein combining the low-pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator comprises combining the low- pressure liquid refrigerant from the separator and the low-pressure gaseous refrigerant from the separator based on the discharge temperature of the compressor in view of the teachings of Taki in order to improve the system.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilney (US3600904) in view of Ishii (US4341086).

Regarding Claims 10 and 20, Tilney teaches the invention of Claim 1 above but does not teach wherein: the separator is further positioned upstream of the evaporator to separate the refrigerant from the expansion device into the liquid refrigerant and the gaseous refrigerant; and the liquid refrigerant from the expansion device is vaporized in the evaporator prior to being combined with the gaseous refrigerant from the expansion device.
However, Ishii teaches a refrigeration system [fig 3] having where a separator [10b; where the separator is used as a flow control device] is further positioned upstream of an evaporator [4] to separate the refrigerant from an expansion device [10a] into the liquid refrigerant and the gaseous refrigerant [col 2, line 57- col 3, line 20]; and the liquid refrigerant from the expansion device is vaporized in the evaporator prior to being combined with the gaseous refrigerant from the expansion device [col 2, line 57- col 3, line 20].  Ishii teaches that this arrangement better utilizes the heat exchanger surface area and thereby improve the cooling ability of the evaporator [col 3, lines 6-20].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tilney to have wherein: the separator is further positioned upstream of the evaporator to separate the refrigerant from the expansion device into the liquid refrigerant and the gaseous refrigerant; and the liquid refrigerant from the expansion device is vaporized in the evaporator prior to being combined with the gaseous refrigerant from the expansion device in view of the teachings of Ishii in order to better utilize the heat exchanger surface area and thereby improve the cooling ability of the evaporator.



Response to Arguments


On page 13 of the remarks, Applicant argues with respect to claims 1, 10,11 and 19 that the rejection pursuant to 112(a) is improper.  In particular, Applicant argues that “expansion device” is a structural component because “device” is not a nonce term.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, MPEP 2181 clearly identifies the steps whereby a 112(f) interpretation is made and the subsequent 12(a) rejections that are to be made upon a 
proper finding.  In this instance, the expansion function is not modified by sufficient structure to perform the function.  Accordingly, the rejection is maintained.

On pages 13-14 of the remarks, Applicant argues with respect to claims 5 and 7 that the rejection pursuant to 112(a) is improper.  In particular, Applicant argues that “flow control device” is a structural component because “device” is not a nonce term.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, MPEP 2181 clearly identifies the steps whereby a 112(f) interpretation is made and the subsequent 12(a) rejections that are to be made upon a proper finding.  In this instance, the flow control function is not modified by sufficient structure to perform the function.  Accordingly, the rejection is maintained.

On page 14 of the remarks, Applicant argues with respect to claims 1, 6, 10, 11 and 19 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that “expansion device” is a structural component because “device” is not a nonce term.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, MPEP 2181 clearly identifies the steps whereby a 112(f) interpretation is made and the subsequent 12(b) rejections that are to be made upon a proper finding.  In this instance, the expansion function is not modified by sufficient structure to perform the function. Because the disclosure is silent to the structure to perform the function, one skilled in the art would not necessarily know the metes and bounds of the claim. Accordingly, the rejection is maintained.

On pages 14-15 of the remarks, Applicant argues with respect to claim 5 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that “flow control device” is a structural component because “device” is not a nonce term.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, MPEP 2181 clearly identifies the steps whereby a 112(f) interpretation is made and the subsequent 12(b) rejections that are to be made upon a proper finding.  In this instance, the flow control function is not modified by sufficient structure to perform the function. Because the disclosure is silent to the structure to perform the function, one skilled in the art would not necessarily know the metes and bounds of the claim. Accordingly, the rejection is maintained.

On page 16 of the remarks, Applicant argues with respect to claim 8 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that element 208 can be a separator and an accumulator.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, Applicant is reminded that whereas the element 208 can be a separator and an accumulator...thus an embodiment can encompass either of the components...but the disclosure is silent to an embodiment that encompasses both components. Accordingly, the rejection is maintained.

On pages 16-17 of the remarks, Applicant argues with respect to claim 9 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that element 208 can be a separator and an accumulator.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, Applicant is reminded that whereas the element 208 can be a separator and an accumulator...thus an embodiment can encompass either of the components...but the disclosure is silent to an embodiment that encompasses both components. Accordingly, the rejection is maintained.

On page 17 of the remarks, Applicant argues with respect to claim 10 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that element 208 can be a separator and an accumulator.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, Applicant is reminded that whereas the element 208 can be a separator and an accumulator...thus an embodiment can encompass either of the components...but the disclosure is silent to an embodiment that encompasses both components. Accordingly, the rejection is maintained.

On pages 17-18 of the remarks, Applicant argues with respect to claim 12 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that element 208 can be a separator and an accumulator.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, Applicant is reminded that whereas the element 208 can be a separator and an accumulator...thus an embodiment can encompass either of the components...but the disclosure is silent to an embodiment that encompasses both components. Accordingly, the rejection is maintained

On page 18 of the remarks, Applicant argues with respect to claim 13 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that element 208 can be a separator and an accumulator.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, Applicant is reminded that whereas the element 208 can be a separator and an accumulator...thus an embodiment can encompass either of the components...but the disclosure is silent to an embodiment that encompasses both components. Accordingly, the rejection is maintained

On page 20 of the remarks, Applicant argues with respect to claim 18 that the rejection pursuant to 112(b) is improper.  In particular, Applicant argues that a flow control device or an expansion device can operate to control a refrigeration system to operate in a cooling and/or heating mode.  Applicant's arguments have been considered but are not persuasive. 
 
In response to Applicant's arguments, Applicant is reminded that a flow control valve and/or expansion valve does not serve to provide a reverser flow of refrigerant required to have a cooling a heating mode.   Accordingly, the rejection is maintained

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763